Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 are pending.
Claims 21-25 are added new.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Attorney Kwanwoo Lee, Reg. No. 70,136 via email after a telephone interview on 11/29/2021.

IN THE CLAIMS

1.	A method of detecting the location of a fault in a process control network communication bus of a process control system of a process plant, comprising:
generating a pulse signal on at least one communication line via a handheld device connected to the communication line at a first time, the communication line included in the process control network communication bus and communicatively coupled between process control devices of the process control system that are installed in a process control network of the process plant, wherein the process control devices include a process controller and a field device, wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant;
detecting an echo pulse signal on the communication line at the handheld device at a second time, the echo pulse signal being a reflection of the pulse signal at the fault; 
determining, via a computer processor in the handheld device, the location of the fault on the communication line based on the detected echo pulse signal; and
displaying the determined location of the fault in relation to a location of at least one of the process control devices via a user interface of the handheld device based on knowledge of the process control network.

2.	The method of detecting the location of a fault in a process control network of claim 1, wherein determining the location of the fault includes determining a time differential between the first time and the second time, and using the time differential to determine a distance to the fault.

3.	The method of detecting a location of a fault in a process control network of claim 1, wherein determining the location of the fault on the communication line includes determining an amplitude of the detected echo pulse signal and using the determined amplitude of the detected echo pulse signal to determine a distance to the fault.

4.	The method of detecting a location of a fault in a process control network of claim 3, wherein using the determined amplitude of the detected echo pulse signal to determine a distance to the fault includes comparing the amplitude of the detected echo pulse signal to the amplitude of the pulse signal to determine a degradation in amplitude and using the degradation in amplitude to determine a distance to the fault.

5.	The method of detecting a location of a fault in a process control network of claim 4, wherein using the determined amplitude of the detected echo pulse signal to determine a distance to the fault includes storing one or more signal propagation factors in a memory of the handheld device and using the one or more stored signal propagation factors in addition to the degradation in amplitude to determine a distance to the fault. 

6.	The method of detecting a location of a fault in the process control network of claim 1, wherein generating a pulse signal on the communication line includes generating a first pulse signal on the communication line having a first amplitude, detecting whether or not an echo pulse signal is received in response to the first pulse signal in a particular period of time, and if no echo pulse signal is received in the particular period of time, generating a second pulse signal on the communication line having a second amplitude greater than the first amplitude, and detecting whether or not an echo pulse signal is received in response to the second pulse signal in a second period of time.

7.	The method of detecting a location of a fault in a process control network of claim 1, further including tracking battery usage of the handheld device caused by generating the pulse signal and alerting a user of the handheld device about a power status relating to use of a pulse signal generator within the handheld device for detecting a fault location.

8.	A handheld maintenance tool for use detecting faults in a process control network communication bus of a process control system of a process plant, comprising:
an input/output interface configured to connect to at least one communication line that is included in the process control network communication bus and communicatively coupled between process control devices of the process control system that are installed in a process control network of the process plant, wherein the process control devices include a process controller and a field device, wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant;
a pulse signal generator configured to generate a pulse signal to be placed on the communication line;
one or more electronic signal sensors;
a processor; 
a computer readable memory that stores a program to be implemented on the processor to measure an electronic signal on the communication line in response to the pulse signal on the communication line, to analyze the measured electronic signal to determine a location of a fault in the communication line and to indicate the existence of the determined location of the fault to a user via the user interface; and
a user interface that displays the determined location of the fault in relation to a location of at least one of the process control devices based on knowledge of the process control network.

9.	The handheld maintenance tool of claim 8, wherein the one or more electronic signal sensors includes a voltage sensor that detects an echo pulse signal on the communication line.

10.	The handheld maintenance tool of claim 8, wherein the program further causes the pulse signal generator to place a pulse signal on the communication line at a first time, uses the one or more electronic signal sensors to detect an echo pulse signal on the communication line at the handheld device at a second time, the echo pulse signal being a reflection of the pulse signal at the fault, and uses the echo pulse signal to determine the location of the fault on the communication line.

11.	The handheld maintenance tool of claim 10, wherein the program uses the echo pulse signal to determine the location of the fault on the communication line by determining a time differential between the first time and the second time and using the time differential to determine a distance to the fault.

12.	The handheld maintenance tool of claim 10, wherein the program determines an amplitude of the echo pulse signal and uses the determined amplitude of the pulse signal to determine a distance to the fault.

13.	The handheld maintenance tool of claim 12, wherein the program compares the amplitude of the detected echo pulse signal to the amplitude of the pulse signal to determine a degradation in amplitude and uses the degradation in amplitude to determine a distance to the fault.

14.	The handheld maintenance tool of claim 10, wherein the program tracks battery usage of the handheld device caused by generating the pulse signal and alerts a user of the handheld device via that user interface regarding a power status relating to use of the pulse signal.

15.	The handheld maintenance tool of claim 8, including a first housing and a second housing that is removably connected to the first housing, wherein the processor, the one or more electronic signal sensors, and the user interface are disposed in the first housing, and wherein the pulse signal generator is disposed in the second housing.

16.	A method of detecting a fault in a process control network of a process control system of a process plant, comprising:
providing a first power signal on at least one communication line at a first amplitude level from a handheld device connected to the communication line, the communication line included in the process control network and communicatively coupled between process control devices of the process control system that are installed in a process control network of the process plant, wherein the process control devices include a process controller and a field device, wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant; 
measuring a current on the communication line in response to the first power signal on the communication line at the handheld device;
analyzing the measured current signal via a processor within the handheld device to determine the existence of a low impedance fault in the communication line in response to the first power signal; 
if a low impedance fault condition is not determined in response to the first power signal on the communication line,
(1) providing a second power signal on the communication line at a second amplitude level higher than the first amplitude level; 
(2) measuring a further current signal on the communication line in response to the second power signal on the communication line; and 
(3) analyzing the measured further current signal to determine the existence of a low impedance fault in the communication line; and
if a low impedance fault is determined for either of the first power signal or the second power signal, displaying a location of a detected fault in relation to a location of at least one of the process control devices to a user via a user interface on the handheld device based on knowledge of the process control network.

17.	The method of detecting a fault in a process control network of claim 16, further including removing the first power signal or the second power signal from the communication line if a low impedance fault is determined for either of the first power signal or the second power signal.

18.	The method of detecting a fault in a process control network of claim 16, wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured current signal is higher than a threshold.

19.	The method of detecting a fault in a process control network of claim 16, wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured current signal is higher than a first threshold and wherein analyzing the measured further current signal to determine the existence of a low impedance fault in the communication line in response to the second power signal includes determining if the measured further current signal is higher than a second threshold, wherein the second threshold is greater than the first threshold.

20.	The method of detecting a fault in a process control network of claim 16, further including storing an indication of an expected current draw from the at least one oof the process control devices on the communication line in a memory of the handheld device and wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured current signal is higher than a first threshold derived from the indication of an expected current draw from the at least one of the process control devices on the communication line.

21.	The handheld maintenance tool of claim 15, wherein the pulse signal generator is powered by a battery within the handheld device.

22.	The handheld maintenance tool of claim 21, wherein the battery is within the first housing.

23.	The handheld maintenance tool of claim 21, wherein the battery is within the second housing.

24.	A method of detecting a location of a fault in a process control network communication bus of a process control system of a process plant, comprising:
generating a pulse signal on at least one communication line via a pulse signal generator of a handheld device connected to the communication line at a first time, the handheld device including a first housing and a second housing that is removably connected to the first housing, the pulse signal generator disposed in the second housing and powered by a battery within the handheld device, the communication line included in the process control network communication bus and communicatively coupled between process control devices of the process control system that are installed in the process plant, wherein the process control devices include a process controller and a field device, wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant;
detecting an echo pulse signal on the communication line at the handheld device at a second time, the echo pulse signal being a reflection of the pulse signal at the fault; and
determining, via a computer processor in the handheld device, the location of the fault on the communication line based on the detected echo pulse signal[[.]]; and
displaying the location of the detected fault in relation to a location of at least one of the process control devices to a user via a user interface on the handheld device based on knowledge of the process control network.

25.	The method of detecting a location of a fault in a process control network of claim 1, wherein the battery is within the second housing.


Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Applicant’s invention is drawn to a method and a tool device for detecting existence and location of a fault in a communication line or bus of a process control network comprising one or more process controller and field devices, which may be, for example, valves, valve positioners, switches, and transmitters (e.g., temperature, pressure, and flow rate sensors) installed in remote, hard-to-reach locations, perform functions within the process plant, such as opening or closing valves and measuring process parameters installed in remote, by running a diagnostics test from an accessible location in which a power signal with controlled current is injected in the communication line or bus for maintaining Intrinsic Safety (“IS”) standard, provide a visual display to a technician of the general location of the fault vis-à-vis or with respect to a controller or device in the network having a knowledge of the entire network, to more easily identify and repair the detected fault.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, method of detecting the location of a fault in a process control network communication bus of a process control system of a process plant, comprising a particular combination of elements, specifically “… the communication line included in the process control network communication bus and communicatively coupled between process control devices of the process control system that are installed in a process control network of the process plant, wherein the process control devices include a process controller and a field device, …. displaying the determined location of the fault in relation to a location of at least one of the process control devices via a user interface of the handheld device based on knowledge of the process control network.”

Independent claims 8, 16 and 24 have similar features as in claim 1.

Prior arts, BORCHERT (US5561318, of IDS, Fig. 1, Fig.9, Col 1 Line 19-49) and STEVENS (US20060018449, of record, [0003-0004]), discloses all limitation of independent claim 1, except the particular combination of limitations cited above for claim 1, specifically “displaying the determined location of the fault in relation to a location of at least one of the process control devices via a user interface of the handheld device based on knowledge of the process control network”.

 Prior arts, RICHARDSON (US6795402, of record), RUDE (US7254217, of IDS) and SELA (US20170336444, of IDS) also do not teach the limitations cited above for claim 1, specifically “displaying the determined location of the fault in relation to a location of at least one of the process control devices via a user interface of the handheld device based on knowledge of the process control network”.

Prior art, not used, WANG (US20100052693, ABSTRACT) discloses submitting a signal over a cable from a Time Domain Reflectometry ( TDR) element, determining a fault in the cable from a reflection of the signal, determining a length of the cable from the reflection of the signal, determining a location of a bridged tap relative to customer premise equipment (CPE) and determining effective downstream bit rates for the cable according to the fault, the length of the cable and the location of the bridged tap relative to the CPE. However, WANG is silent about “displaying the determined location of the fault in relation to a location of at least one of the process control devices via a user interface of the handheld device based on knowledge of the process control network” as required by amended claim 1.

As best understood, the handheld maintenance tool of claim 8, comprising an input/output interface configured to connect to at least one communication line that is included in the process control network communication bus and communicatively coupled between process control devices of the process control system that are installed in a process control network, one or more electronic signal sensors, a processor, a computer readable memory that stores a program to be implemented on the processor, describes a structure.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 8, 16 and 24 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 8, 16 and 24 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, claims 1, 8, 16 and 24 are allowed.

Dependent claims 2-7, 9-15, 17-23 and 25 being dependent on independent claims 1, 8, 16 and 24, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang et al. (US20100052693), describing Method and Apparatus for Measuring Data Rates, Fig. 1, [ABSTRACT, 0012-0013, 0018]
Zielinski et al. (US20080075012), describing Handheld field maintenance bus monitor, Fig. 4, [0019]
DelaCruz  et al. (US20040073402), describing Data transmission method for a multi-protocol handheld field maintenance tool, Fig. 3, [0027-0029]
Christensen et al. (US20020194547), describing Wiring fault detection, diagnosis and reporting for process control systems, Fig. 4A, [0056-0062]
Borgeson et al. (US20020167904), describing Hand held diagnostic and communication device with automatic bus detection, Fig. 1, [0010-0011, 0014-0022]
Brown et al. (US6377859), describing Maintenance interface device for a use in a process control network, Fig. 8, [ABSTRACT, Col 16 Line 9-Col 17 Line28]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413